DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14, 16-17, 19-20, and 33-36 are pending.
Claims 1-14, 16-17, 19-20, and 33-36 are examined on the merits.  

Claim Objections
Claims 1, 5, 7, 9-10, 14, 16-17 and 33 are objected to because of the following informalities:  in claim 1, "A method of altering DNA sequence and gene structure" should be "A method of altering a DNA sequence and gene structure", in claim 5, “The method of any of claims 1” should be “The method of claim 1”, in claim 7 “Arabidopsis” should be “Arabidopsis”, in claims 9-10 wherein the gRNA is” should be changed to “wherein the gRNA comprises a sequence of”, in claim 14 in lines 2 and 4 to ensure clarity “gene” should be changed to “target gene”, in claims 16-17, “cfp1” should be changed to Cpf1, and in claim 33, “changing DNA sequence” should be “Changing the DNA sequence”.  Appropriate correction is required.

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the phrase “at least one gene product or a gene”, “said citrus plant cell containing and expressing a DNA molecule encoding the gene and comprising a target sequence”, and “cleaves the DNA molecule” render the claim indefinite.  This is indefinite because the person having ordinary skill in the art (PHOSITA) would not know what gene that these phrases is referring too.  It would not be clear to the PHOSITA whether “the gene” refers to a gene encoding a component of the gene editing system such as the CRISPR-associated nuclease or whether the “the gene” refers to a target gene.  The phrase “comprising a target sequence” does not provide any clarity because it would not be uncommon for a vector comprising a component of the gene editing system to also contain a target sequence to insert into the genome for subsequent editing.  Therefore there is more than one interpretation of the claims and claim 1 is rejected as being indefinite.  Claims 2-13 are rejected for depending on an indefinite claim and failing to limit the scope of the claims to a definite scope.  Examiner notes that altering claim 1 to change line 2 from “of a gene comprising” to “a target gene comprising”, altering line 5 in claim 1 “DNA molecule encoding the gene” to “DNA molecule encoding the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation DNA molecule, and the claim also recites (SWEET1) which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore claim 2 is rejected as indefinite.  
The phrase “the DNA molecule” in claim 3 renders the claim indefinite.  It would be unclear to the PHOSITA whether “the DNA molecule” is the DNA molecule or molecules encoding the gene editing system or whether this is the target gene.  This introduces more than one scope of the claims.  Therefore claim 2 is rejected as being indefinite.  Examiner notes that altering “the DNA molecule” to “the target DNA molecule” or the “the target gene” would overcome the rejection.  
The phrase “wherein said sequence encoding a TYPE-II CRISPR-associated nuclease are operably linked to a terminator sequence functional” in claim 4 renders the claim indefinite.  Specifically, the use of the plural “are” introduces indefiniteness because this term indicates that there is more than one sequence encoding a TYPE-II CRISPR-associated nuclease while otherwise the claim and claim 1 upon which claim 4 is dependent appear to refer to a single TYPE-II CRISPR-associated nuclease.  Therefore this introduces more than one scope of the 
In claim 10, the phrase “the gRNA is CCTCGGGAARCCGGTACACAAAC or AGTGGAAAGAGTCTTAGAAGTGG, or a combination” renders the claim indefinite.  A combination of the two gRNAs is indefinite because it has many different interpretations.  It is unclear to a PHOSITA whether a combination of the two gRNAs means that the combined gRNA would be a 23 nucleotide sequence where at each position the nucleotide was selected from the corresponding nucleotide in one of the two gRNAs described earlier in the claim or instead means that the combined gRNA is composed of a combination of the two gRNAs either in sections or in their entirety and is longer than 23 nucleotides.  Therefore there is more than one scope of the claims.  Claim 10 is rejected as indefinite.  For the sake of compact prosecution this claim is being interpreted to include a sequence of at least 23 nucleotides.  
In claim 17 the phrase “the cpf1” renders the claim indefinite.  Claim 17 is dependent on claim 14, however claim 14 does not include a recitation of “the cpf1”.  Therefore it would be unclear to the PHOSITA what recitation of “cpf1” in claim 17 is referring to.  

Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 33, the term “and/or reducing expression of the SWEET1 gene or DMR6 gene, or both in cells of the citrus plant” lack written description.  This claim lacks written description because the claim is extremely broad, specifically regulation of gene expression is a complex and occurs at many different levels hormonal control of gene expression, hormone production, chromatin structure, as well as the complex interaction of transcription factors which integrate environmental and hormonal signals.  
The scope of claim 1 is drawn to any method of increasing resistance against citrus canker and Huanglongbing disease through changing the DNA sequence and gene structure and/or reducing expression of the SWEET1 gene or DMR6 gene, this includes changes in environmental conditions, hormone biosynthesis pathways and signaling pathways, chromatin remodeling and alterations to gene expression of genes upstream of SWEET1 or DMR6 in the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent on claim 7 but simply recites the language of claim 7 with slight changes to the tense of some verbs the omission of the word sequence and an extra “.”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 12-14, 19-20, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2015/0067922, March 5, 2015, in view of Chong, The SWEET family of sugar transporters in grapevine: VvSWEET4 is involved in the interaction with Botrytis cinerea, Journal of Experimental Botany, September 22, 2014, and PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441), mRNA, February 26, 2018. 
With respect to claim 1, Yang teaches a method of altering a DNA sequence and gene structure of a least one gene product of a gene (Yang, Page 1, Column 1, Paragraph 0003) comprising introducing into a citrus plant cell (Yang, Page 10, Column 1, Paragraph 0103; Yang, Page 2, Column 1, Paragraph 0021-Column 2, Paragraph 0021) an engineered, non-naturally 
With respect to claim 1, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 1, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 1, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 2, Yang teaches the limitations of claim 1 taught above (See above).
With respect to claim 2, Yang does not teach the targeting of SWEET1 wherein the coding sequence of the target gene comprises SEQ ID NO: 1

With respect to claim 2, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 3, Yang teaches the limitations of claim 1 taught above (See above).
With respect to claim 3, Yang does not teach the targeting of SWEET1 wherein the coding sequence of the target gene comprises SEQ ID NO: 9.
With respect to claim 3, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 3, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 9 of the instant application, SEQ ID NO: 9 is found within SEQ ID NO: 1.  
With respect to claim 4, Yang teaches the limitations of claim 1 taught above (See above).  Further Yang teaches the sequence encoding a Type-II CRISPR-associated nuclease that is operably linked to a terminator sequence functional in a plant cell (Yang, Page 3, Column 1, Paragraph 0029).
With respect to claim 4, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 4, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  

With respect to claim 5, Yang teaches the limitations of claim 1 taught above (see above), wherein said type II CRISPR-associated nuclease is Cas9 (Yang, Page 1, Column 2 Paragraph 0007).
With respect to claim 5, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 5, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 5, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 6, Yang teaches the limitations of claim 1 taught above (see above), further Yang teaches wherein said secondary regulatory element comprises a DNA-dependent RNA polymerase III (Pol III) promoter sequence (Yang, Page 2, Column 1, Paragraph 0017).
With respect to claim 6, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 6, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 6, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 9, Yang teaches all of the limitations of claim 1 taught above (See above).  

With respect to claim 9, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 9, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 10, Yang teaches all of the limitations of claim 1 taught above (See above).
With respect to claim 10, Yang does not teach the targeting of SWEET1 or DMR6 or the specific gRNA of CCTTGGTGTCTCTCTTAGCCTTT.
With respect to claim 10, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 10, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 11, Yang teaches all of the limitations of claim 1 taught above (See above), further Yang teaches a modified plant cell (Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 11, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 11, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  

With respect to claim 12, Yang teaches all of the limitations of claim 11 taught above (See above), further Yang teaches a plant comprising a modified plant cell (Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 12, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 12, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 12, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 13, Yang teaches all of the limitations of claim 12 taught above (see above), further Yang teaches pollen of the plant of claim 12 (Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 13, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 13, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 13, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 14, Yang teaches a method of altering DNA sequences and gene structure (Yang, Page 1, Column 1, Paragraph 0003) and reducing expression of at least one gene product of a gene (Yang, Page 9, Column 1, Paragraph 0091) comprising introducing into a 
With respect to claim 14, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 14, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 14, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 19, Yang teaches all of the limitations of claim 14 taught above (See above), further Yang teaches a modified plant cell produced by the method of claim 14(Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 19, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 19, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 19, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  

With respect to claim 20, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 20, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 20, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 33, Yang teaches a method of increasing resistance against citrus canker and Huanglongbing disease (Yang, Page 12, Column 2, Paragraph 0122) in a citrus plant (Yang, Page 10, Column 1, Paragraph 0103) comprising changing DNA sequence (Yang, Page 1, Column 1, Paragraph 0003) and gene structure and/or reducing expression (Yang, Page 9, Column 1, Paragraph 0091) of a gene in cells of the citrus plant (Yang, Page 10, Column 1, Paragraph 0103).
With respect to claim 33, Yang does not teach the targeting of SWEET1 or DMR6 to prevent citrus canker.
With respect to claim 33, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  Additionally, Chong teaches SWEET proteins have been associated with citrus bacterial canker disease (Chong, Page 6590, Column 1, Paragraph 1) 

With respect to claim 34, Yang teaches the limitations of claim 33 taught above (See above), further Yang teaches the method of claim 33, wherein reducing expression comprises imparting a mutation (Yang, Page 9, Column 1, Paragraph 0091).
With respect to claim 34, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 34, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 34, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 35, Yang teaches the limitations of claim 34 taught above (See above), further Yang teaches the method of claim 34, wherein imparting a mutation comprises introducing into one or more cells of the citrus plant a gene editing system comprising one or more vectors (Yang, Page 1, Column 2, Paragraph 0007; Yang, Page 1, Column 2, Paragraph 0012; Yang, Page 10, Column 1, Paragraph 0103; Yang, Page 2, Column 1, Paragraph 0021-Column 2, Paragraph 0021; Yang, Page 2, Column 1, Paragraph 0017), comprising: (a) a first regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated nuclease (Yang, Page 2, column 1, Paragraph 0017), and (b) a second regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with a portion of the coding sequence (Yang, Page 2, Column 1, Paragraph 0017).  

With respect to claim 35, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  Additionally, Chong teaches SWEET proteins have been associated with citrus bacterial canker disease (Chong, Page 6590, Column 1, Paragraph 1) 
With respect to claim 35, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  

With respect to claim 36, Yang teaches all of the limitations of claim 34 taught above (See above), further Yang teaches the method of claim 34, wherein imparting a mutation comprises introducing into one or more cells of the citrus plant (Yang, Page 10, Column 1, Paragraph 0103) a CRISPR-Cas-ribonucleoprotein complex (CRISPR-Cas-RNP)( Yang, Page 11, Column 1, Paragraph 0109; Yang, Page 1, Column 2, Paragraph 0007) comprising a CRISPR-Cas system guide RNA (gRNA) that hybridizes with a portion of the coding sequence (Yang, Page 14, Column 2, Paragraph 0132), promoter and/or 5’ untranslated region of the target gene, and a class-II CRISPR-associated nuclease (Yang, Page 1, Column 1, Paragraph 0007).  
With respect to claim 36, Yang does not teach the targeting of SWEET1 or DMR6 to prevent citrus canker.
With respect to claim 36, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  Additionally, Chong teaches 
With respect to claim 36, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Yang to target the SWEET gene of Citrus clementina bidirectional sugar transporter SWEET1 in order to enhance the pathogen resistance of plants as described in Chong.  This would have been obvious because the three pieces of prior art are all drawn to a method of making plant modifications, motivation to target a specific family of genes, and a specific sequence of a member of that family of genes.  The ordinary artisan would have been motivated to combine these references in order to improve the resistance of citrus to pathogens, this would have been motivating to the ordinary artisan because of the agricultural and economic significance of a disease resistant Citrus plant.  Further it would have been obvious to use the specific gRNA of claims 9 and 10 because this is a sequence which is found early in the coding sequence of SWEET1 and is located near a PAM sequence and due to the limited number of sites within that gene the ordinary artisan would have been motivated to try the specific gRNA of claims 9 and 10 of the instant application.  Therefore claims 1-6, 9-10, 12-14, 19-20, and 33-36 are rejected as being obvious under Yang in view of Chong and in further view of Citrus clementina bidirectional sugar transporter SWEET1.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chong, and PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441), as discussed above, and in further view of Li, Varied Transcriptional Efficiencies of Multiple Arabidopsis U6 Small Nuclear RNA Genes, Journal of Integrative Plant Biology, Volume 49, Issue 2, Pages 222-229, February 5, 2007. 
With respect to claim 7, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) collectively teach all of the limitations of claim 1 taught above (See above), further Yang teaches the method wherein said promoter sequence comprises a U6 promoter nucleotide sequence (Yang, Page 3, Column 1, Paragraph 0029). 
With respect to claim 7, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not collectively teach a U6 promoter from Arabidopsis.
With respect to claim 7, Li teaches Arabidopsis U6 promoters, their regions and that U6-26 is a promoter that has high transcriptional activity in leaf, stem, flowers and silique (Li, Abstract).  
With respect to claim 8, Yang teaches all of the limitations of claim 7 taught above (See above), further Yang teaches this method wherein said promoter sequence comprises a U6 promoter nucleotide sequence (Yang, Page 3, Column 1, Paragraph 0029).
With respect to claim 8, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not collectively teach a U6 promoter from Arabidopsis.
With respect to claim 8, Li teaches Arabidopsis U6 promoters, their regions and that U6-26 is a promoter that has high transcriptional activity in leaf, stem, flowers and silique (Li, Abstract).  
.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chong, and PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441), as discussed above and in further view of Zhong, Plant Genome Editing Using FnCpf1 and LbCpf1 Nucleases at Redefined and Altered PAM Sites, Molecular Plant, July 2018. 
With respect to claim 16, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) collectively teach all of the limitations of claim 1 taught above (See above).
With respect to claim 16, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not teach the use of CPF1 as the nuclease.

With respect to claim 17, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) collectively teach all of the limitations of claim 1 taught above (See above).
With respect to claim 17, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not teach the use of an LbCpf1 as the nuclease.
With respect to claim 17, Zhong teaches that Cpf1 is a highly efficient enzyme for CRISPR gene editing (Zhong, Page 1001, Column 2, Paragraph 3).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) to use the enzyme of Zhong.  This would have been obvious because the two methods are both drawn to gene editing approaches.  The ordinary artisan would have been motivated to combine these references because of the effectiveness of the CPF1 enzyme at gene editing.  Therefore claims 16-17 are rejected as being obvious under Yang in view of Chong in view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) and in further view of Zhong.  


Conclusion
All claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663